Title: Fryday, March 28th. 1766.
From: Adams, John
To: 


       I have omitted writing a Week. Dr. Tufts lodged here last Night with Yesterdays Paper. The Jany. Packet, arrived at N. York, has brought the King’s Speech, the Address of Lords and Commons, 14th. Jany., and many private Letters, which inform that Mr. Pitt was in the House of Commons and declared himself vs. Greenville Grenville, and for a Repeal of the Stamp Act, upon Principle. Called it, the most impolitic, arbitrary, oppressive, and unconstitutional Act that ever was passed. Denyed that We were represented in the House of Commons. (Q. whether the House of Commons, or the Parliament). And asserted that the House granted Taxes in their Representative Capacity, not in their Legislative. And therefore, that the Parliament had not Right to tax the Colonies.
       Q. What has been said in America which Mr. Pitt has not confirmed? Otis, Adams, Hopkins, &c. have said no more. Hampden, F.A., the Feudal System And Lord Clarendon, have gone no further than Pitt. No Epithets have been used in America worse than impolitic, arbitrary, oppressive, unconstitutional, unless it be cursed, damned, supercursed &c.
       What shall we think of Mr. Pitt? What shall we call him? The Genius, and Guardian Angell of Britain and British America? Or what? Is it possible that Greenville, offensive to his King, dissagreable to the People, should prevail vs. the whole new Ministry and Mr. Pitt?
      